     Case 19-01229-5-JNC                   Doc 73 Filed 09/21/20 Entered 09/21/20 11:29:37         Page 1 of 1
VAN−047 Certificate of Telephonic or Email Notice − Rev. 01/10/2020

                               UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
CAH Acquisition Company 12, LLC                                       CASE NO.: 19−01229−5−JNC
PO Box 955734
Saint Louis, MO 63195                                                 DATE FILED: March 17, 2019

TaxID: 27−1730967                                                     CHAPTER: 11




                                                 CERTIFICATE OF EMAIL NOTICE

I am a regularly appointed and qualified deputy clerk in the office of the clerk, in and for said court and
district, and I hereby certify that the following individual(s) were given email notice on September 21, 2020
as indicated below:

Thomas Waldrep twaldrep@waldrepllp.com
Jennifer Lyday jlyday@waldrepllp.com
Margie Lynch marjorie_lynch@nceba.uscourts.gov

that a hearing will be held as indicated below:

DATE:            September 22, 2020
TIME:            10:00 AM
                 Matter will be scheduled by video, teleconference. An invitation to
PLACE:           join, the hearing will be sent by email.

to consider and act on the following matters:

Motion to Continue Hearing (related document no. Order to Appear for Status Conference and To Show
Cause Hearing.



DATED: September 21, 2020

                                                                      Lisa Payne
                                                                      Deputy Clerk
